Case 1:21-cv-00292-N/A Document 1   Filed 06/18/21   Page 1 of 2
       Case 1:21-cv-00292-N/A Document 1               Filed 06/18/21     Page 2 of 2




Attorney-in-Charge                                      Attorney-In-Charge
International Trade Field Office                        Civil Division
Commercial Litigation Branch                            Commercial Litigation Branch
U.S. Department of Justice                              U.S. Department of Justice
Room 346                                                1100 L Street, NW
26 Federal Plaza                                        Washington, DC 20530
New York, NY 10278
                        General Counsel
                        U.S. Department of Commerce
                        Office of the Chief Counsel for Trade
                        Enforcement & Compliance
                        U.S. Department of Commerce
                        14th Street and Constitution Ave., NW
                        Washington, DC 20230
